Citation Nr: 1339812	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  07-27 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 20 percent from July 6, 2006, to April 19, 2010, and higher than 40 percent from April 19, 2010, to October 3, 2011, for lumbosacral strain, myositis (also claimed as lower back pain), with intervertebral disc syndrome (IVDS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from April 2005 to July 2006.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted service connection for lumbosacral strain, myositis (also claimed as lower back pain) at a 20 percent evaluation, effective July 6, 2006.

In March 2011, March 2013, and August 2013, the Board remanded this case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

As noted in the March 2013 remand, the Veteran's claims file does not contain all of the evidence listed as considered by the rating decisions.  That record noted that the January 2010 rating decision referred to private treatment records (First Hospital Panamericano), a September 2009 treatment record from the VA Medical Center (VAMC) in Miami, Florida, and an August 2009 treatment record from the Guayama Community Based Outpatient Clinic (CBOC) in Puerto Rico.  Additionally, the July 2010 rating decision referred to a temporary folder.  Since that remand, the named missing VA treatment records have been associated with the Veteran's Virtual VA electronic claims file and a more recent temporary folder has been created and associated with the claims folder.  Additional private treatment records have not been associated with the paper or electronic claims folder.  More distressingly, the claims folder does not include the Veteran's Social Security Administration (SSA) records, which were considered in the January 2011 rating decision.  The January 2011 rating decision refer to this as a purple folder.  Currently there are no purple folders associated with this claims file.  As such, additional attempts to locate this temporary folder or to recollect its contents should be made.

Accordingly, the case is REMANDED for the following action:

1.  Contact the San Juan RO and obtain and associate any temporary folders, in particular the purple folder mentions in the January 2011 rating decision, and merge them with the paper claims file.  

If the search for such a temporary folder has negative results, documentation to that effect should be included in the claims file and communicated to the Veteran.  Thereafter, attempts should be made to recreate this folder.

2.  If this temporary folder cannot be found, or if it does not include the Veteran's SSA records, take appropriate action to contact SSA in order to obtain copies of records pertinent to the Veteran's claim for SSA benefits.  If the records are not available, a notation to that effect should be made in the claims folder and communicated to the Veteran.

3.  If this temporary folder cannot be found, or if it does not include the Veteran's private treatment records from First Hospital Panamericano, send the Veteran  a letter requesting that he again provide either these records or his authorization to obtain them.  All attempts to locate these records should be documented in the claims file.

4.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

